DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	Claims 1-20 are allowed.
	With respect to the rejection of claims 13, 14, 17, and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the rejections are obviated by the currently amended claims.

3.	The following is an examiner’s statement of reasons for allowance: With respect to claim 1, Applicant has amended this claim to recite “at least some of the protrusions are hollow and comprise an inside void volume between the first and second layer”.
Hammons/Zhou does not teach this feature.  Additionally, claim 19 has been amended to require the second layer having a flat first surface facing the first layer and aligned with the protrusions in the first layer.  Hammons/Zhou does not teach this feature.
The examiner also considered additional art Curro et al. US Patent Application 2004/0265534.  Curro teaches a topsheet having a first web 20 and second web 21, where the first web has protrusion with a void 10 (Figure 3).  However, Curro does not teach the structure where the void of the protrusions is between the first and second layer (claim 1); and the second layer has a flat land area on a first surface that faces the first layer and where the flat land area is aligned with the protrusions in the first layer (claim 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781